UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7340



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN J. KEY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Elizabeth V. Hallanan, Senior
District Judge. (CR-95-195, CA-01-633-5)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven J. Key, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven J. Key seeks to appeal the district court’s order deny-

ing his motion filed under Fed. R. Crim. P. 12(b)(2) and construed

by the district court as a 28 U.S.C.A. § 2255 (West Supp. 2001)

motion.     We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny leave

to proceed informa pauperis, deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.   See

United States v. Key, Nos. CR-95-195; CA-01-633-5 (S.D.W. Va. Aug.

3, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2